Citation Nr: 1758346	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin Hood, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran's widow, daughter, and son



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to December 1971.  He died in October 2007.  The Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeal (Board) from a February 2010 rating decision decided by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Appellant, her son, and her daughter testified before the undersigned Veterans Law Judge in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board ordered VA to attempt to verify if the Veteran service invoked the regulatory presumptions in 38 C.F.R. § 3.307.  Using the Veteran's service personnel records, it determined that the Veteran served in Korea between 1969 and 1971.  With this information, VA attempted to identify the activities of the Veteran's unit during this period.

In August 2016, the Defense Personnel Records Information Retrieval System notified VA that unit histories for 1969 and 1971 did not indicate "any specific duties performed by the unit members along the Demilitarized Zone."  However, the response contained within the Veteran's file does not include any information for 1970.  Remand is warranted to investigate this year.

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Personnel Records Information Retrieval System to investigate the nature of the Veteran's unit(s) in 1970 to determine whether it operated in or near the Demilitarized Zone or was exposed to herbicide agents.

2. After any further development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Appellant and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




